DETAILED ACTION
This Office Action is in response to the Response filed on 03/23/2022 and interview on 04/08/2022
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David D. Brush on 04/08/2022.
The application has been amended as follows: Only claims 1-2 and 15-17 are being amended. Rest of the claims remain same as they have been presented by the applicant in the response filed on 03/23/2022.

1. (Currently Amended) A method of monitoring a cooling system comprising one or more air handling units configured to provide air flow cooling to a plurality of racks of computer equipment, each rack having a display module for indicating an inlet air temperature of the rack and an alert message, the method comprising the following acts performed by a computer:
	receiving, from a plurality of sensors, measurements of: 
an air flow temperature provided to each of the plurality of racks; and
an air pressure, temperature and relative humidity difference across the one or more air handling units, and an electrical power consumption of the one or more air handling units; 
updating a computer model of the cooling system with the received measurements; 
using the computer model to derive an alert message for each rack in response to a level or a rate of change of the inlet air temperature being outside of a preset range for the rack, wherein the alert message is derived from a measurement of the received measurements, which is selected as having a highest correlation with the inlet air temperature for the rack as compared to at least one other of the received measurements, the alert message indicating a location from which the selected measurement was taken; and
transmitting the alert message to the display module to indicate a cause based on the computer model.

2. (Currently Amended) The method of claim 1 wherein the alert message is transmitted in response to the level or rate of change of the inlet air temperature exceeding a preset limit for the rack.

3. (Previously Presented) The method of claim 1 comprising transmitting a signal to the display module on each rack to indicate the inlet air temperature of the rack.

4. (Previously Presented) The method of claim 1 wherein the air flow temperature for each of the plurality of racks is measured and transmitted by the display module for that rack.

5. (Canceled) 
6. (Canceled)
 
7. (Previously Presented) The method of claim 1, comprising selecting by the computer model a plurality of the received measurements having higher correlations with the inlet air temperature for the rack with respect to at least one other of the received measurements, the alert message indicating the locations for the selected plurality of the received measurements in order of correlation.

8. (Previously Presented) The method of claim 1, comprising measuring correlation for each inlet air temperature against each measurement from the plurality of sensors over a preceding period of time.

9. (Previously Presented) The method of claim 8 wherein the measuring of correlation is determined from frequency analysis of pairs of data sets, each data set pair comprising time varying data of an inlet air temperature and a measurement from the respective sensor.

10. (Previously Presented) The method of claim 8 wherein the measure of correlation is stored in a table from which the correlation over time between the inlet air temperature for the rack and the selected received measurement is obtained.

11. (Previously Presented) The method of claim 1, wherein the selected measurement corresponds to the measurement received from the sensor of a respective air handling unit of the one or more air handling units, and the computer model identifies the respective air handling unit as the cause.

12. (Previously Presented) The method of claim 1, wherein the selected measurement corresponds to the measurement received from the sensor of a respective air handling unit of the one or more air handling units which has a highest cooling load contribution to the rack, and wherein the computer model identifies the respective air handling unit as the cause. 

13. (Previously Presented) The method of claim 12, comprising calculating a respective cooling load contribution by each of the one or more air handling units to the rack based on a distance from the rack to the respective air handling unit weighted by a cooling power of the respective air handling unit.

14. (Previously Presented) The method of claim 1 wherein the alert message transmitted to the display module indicates the cause of the preset range being exceeded for the rack.

15. (Currently Amended) The method of claim 1 comprising:
each display module transmitting a respective first indication of its location, 
making a comparison between the first indication and a second indication of a location of the respective display module in the computer model, and 
the respective display module displaying an alarm in response to the first and second indications matching.

16. (Currently Amended) A non-transitory computer-readable medium comprising instructions stored thereon, which when executed by a computer, configure the computer to perform a method of monitoring a cooling system comprising one or more air handling units configured to provide air flow cooling to a plurality of racks of computer equipment, each rack having a display module for indicating an inlet air temperature of the rack and an alert message, the instructions configuring the computer to perform acts comprising:
	receiving, from a plurality of sensors, measurements of: 
an air flow temperature provided to each of the plurality of racks; and
an air pressure, temperature and relative humidity difference across the one or more air handling units, and an electrical power consumption of the one or more air handling units; 
updating a computer model of the cooling system with the received measurements; 
using the computer model to derive an alert message for each rack in response to a level or a rate of change of the inlet air temperature being outside of a preset range for the rack, wherein the alert message is derived from a measurement of the received measurements, which is selected as having a highest correlation with the inlet air temperature for the rack as compared to at least one other of the received measurements, the alert message indicating a location from which the selected measurement was taken; and 
transmitting the alert message to the display module to indicate a cause based on the computer model.

17. (Currently Amended) A method of monitoring a cooling system comprising one or more air handling units configured to provide air flow cooling to a plurality of racks of computer equipment, each rack having a display module for indicating an inlet air temperature of the rack and at least one alert message, the method comprising the following acts performed by a computer:
receiving, from a plurality of sensors, measurements of: 
an air flow temperature provided to each of the plurality of racks; and
an air pressure, temperature and relative humidity difference across the one or more air handling units, and an electrical power consumption of the one or more air handling units; 
receiving from each display module a respective first indication of its location; 
updating a computer model of the cooling system with the received measurements; 
using the computer model to derive a first alert message for each rack in response to a level or a rate of change of the inlet air temperature being outside of a preset range for the rack; 
transmitting the first alert message to the display module to indicate a cause based on the computer model; 
comparing the first indication and a second indication of a location of the respective display module in the computer model; and 
transmitting a second alert message to the respective display module for displaying an alarm in response to the first indication not matching the second indication.

The following is an examiner’s statement of reasons for allowance: 
Independent claim 1, as now amended, includes the claim limitations from cancelled claim 6. Independent claim 1 recites, 
wherein the alert message is derived from a measurement of the received measurements, which is selected as having a highest correlation with the inlet air temperature for the rack as compared to at least one other of the received measurements, the alert message indicating a location from which the selected measurement was taken; 

Li (A STATISTICAL APPROACH TO THERMAL ZONE MAPPING) in page 4-5, section CASE STUDY teaches determining influence of ACU on inlet temperature based on sensor measurements received from ACU discharge and rack inlet. However, it doesn't teach selecting the measurement and indicating a location where the measurement was taken. 
No other art could be found which alone or in combination teaches alert message indicating a location from which measurements are taken based on a correlation between inlet temperature and the measurements, in view of the rest of the limitations of claim 1. Claim 1 is therefore allowed.
Dependent claims 2-4 and 7-15 depend on claim 1 and are therefore also allowed due to their dependency.

Independent claim 16 recites similar limitation as claim 1 and is allowed for the same reason as claim 1 above.

Independent claim 17 recites,
receiving from each display module a respective first indication of its location; 
updating a computer model of the cooling system with the received measurements; 
using the computer model to derive a first alert message for each rack in response to a level or a rate of change of the inlet air temperature being outside of a preset range for the rack; 
transmitting the first alert message to the display module to indicate a cause based on the computer model; 
comparing the first indication and a second indication of a location of the respective display module in the computer model; and 
transmitting a second alert message to the respective display module for displaying an alarm in response to the first indication not matching the second indication.

BHAGW AT (US20160249487 Al) teaches, determining inefficiency from CFD model, identifying cause and displaying the cause, see Fig 4, ¶0020, ¶0053. It also teaches data visualization module 318 and user interface 204, see Fig. 2, 4, ¶0027. However it doesn't teach the claimed comparison and alarm based on comparison.
Rasmussen (US20070163748Al) in ¶0082 teaches each cooling rack 50 is provided with a display assembly 138, which displays temperature of the air entering into and exiting out of the cooling rack. However it doesn't teach the claimed comparison and alarm based on comparison.
Bash (US20050024826Al) in ¶0025-¶0026 and ¶0053 teaches detecting devices which are attached can be attached to racks and capable of detecting and displaying detected temperature. ¶0036 teaches placing detecting device in the inlet of an air conditioner. However it doesn't teach the claimed comparison and alarm based on comparison.
No other art could be found which alone or in combination teaches display module transmits a first indication of its location, a comparison is made between the first indication and a second indication of a location of the display module in the computer model and the display module displays an alarm if the first and second indications do not match, in view of the rest of the limitations of claim 17.
Claim 17 is therefore allowable over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116